DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: February 8, 2021.
Claims 1-2, 5-11, 13-16, 19 and 21-23 are currently pending.  Claims 3-4, 12, 17-18 and 20 are canceled.  No claims have been amended or are new.

Response to Arguments
Claims 1, 2, 5, 10, 13 ,15, and 19 are Patentable over Phillipp, Lamber, Mamigonians, and Anthony under 35 U.S.C. §103
Applicant’s arguments, see REMARKS pages 7-10, with respect to the rejection of independent claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1 and 13 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-11, 13-16, 19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the argued claim limitations (see REMARKS pages 7-10) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“a ground shield portion disposed on the opposite major face of the substrate in a space between the first and second receive electrodes, the ground shield portion comprising at least elongate first and second electrode portions disposed in spaced apart relationship and defining, at least in part, a first region therebetween, wherein the first region comprises an aperture therethrough, the aperture being 
	Claims 2, 5, 7-11, 14-16, 19 and 21-23 are allowed for depending on claim 1.
	Regarding independent claim 6, this claim was indicated as allowable subject matter in the previous Office Action mailed on October 6, 2020.
Regarding independent claim 13, the prior arts of record taken alone or in combination fail to teach or suggest:
“a ground shield portion comprising one or more substantially planar, elongate electrodes, the ground shield portion having at least one elongate portion laterally disposed across at least a portion of a width of the substrate between the first receive electrode and the first region, and at least one elongate portion laterally disposed across at least a portion of a width of the substrate between the first region and the second receive electrode; wherein the sensor is configured to allow the ground shield portion to be connected to earth and a radio frequency (RF) signal to be applied to the transmit electrode to generate an electric field and cause a corresponding RF signal to be induced in each of the first and second receive electrodes,” when used in combination with all other limitations of claim 13.

The closest references are found based on the updated search:
a)  Hirota et al. discloses “Electrostatic capacitance sensor, electrostatic capacitance sensor component, object mounting body and object mounting apparatus” (see 6828806)
b)  Haag et al. discloses “In-molded resistive and shielding elements” (see 2009/0108985)
c)  Erichsen discloses “Proximity detector” (see 3896425)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-2, 5-11, 13-16, 19 and 21-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867